Q,U£4>-"*>)-><};-jp-rzi
Jan 13,        2015                                                    Gary Wayne Barnes
                                                                       TDCJ-ID #318814

                                                                            1100     FM        655,

                                                                       Rosharon,       Texas

                                                                                          77583

TEXAS    COURT    OF    CRIMINAL       APPEALS
                                                        RE;     NOTICE OF APPEAL
OFFICE OF       THE    CLERK,   ABEL     ACOSTA                WR-12,658, 18, 19,              20
                                                               and    21.
P.O.    Box     12308

Capitiol Station
                                                                   Trial     court              No.
Austin,       Texas    78711                                          F-80-016530-J,             F-
                                                                      F-81-01105-J
                                                                      F-81-01027-J
               Dear Clerk;                                            F-81—2718-J

Notice of appeal           was masfcakily          mailed      to     the    address      of   this

  court         when      the notice         and   the Brief        and Attachments filed

in support        should        have     been mailed          in     the     above     entitled
numbered        causes     to the Fifth Court of Appeals in Dallas.
          In     this     request        Im requesting         will you office             Please
 forward        the    notice    to    the   clerk as   follows;

 FIFTH COURT OF APPEALS                                                    COURTOF
OFFICE    OF    THE    CLERK,
                                                                                     CRIMINAL APPEALS
Lisa    Matz                                                                       M 212015
600    Commerce       Street

Suite    200
                                                                             Abe/Acosta, Clerk
Dallas    Texas        75202



    In requesting that the Brief in sucpport   and attachements
be attached   to   these   self enclosed appeals courts cards;
with the numbering of the filingings of that court;

                Applicant        thanks the        clerk in advance           for assistance
in this above mentioned                 requests; Thank Mou;

                                                        Respectfully                 Submitted;




                                                          CWtv a &Qi5